
	
		I
		111th CONGRESS
		2d Session
		H. R. 5764
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2010
			Ms. Linda T. Sánchez of
			 California (for herself, Ms.
			 Watson, Ms. Norton,
			 Ms. Lee of California, and
			 Mr. McGovern) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reinstate
		  estate and generation-skipping taxes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Estate Tax
			 Act.
		2.Reinstatement and
			 extension of estate and generation-skipping taxes; repeal of carryover
			 basis
			(a)In
			 generalThe following provisions of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001, and the amendments made by such provisions,
			 are hereby repealed:
				(1)Subtitles A and E
			 of title V.
				(2)Subsection (d),
			 and so much of subsection (f)(3) as relates to subsection (d), of section
			 511.
				(3)Paragraph (2) of
			 subsection (b), and paragraph (2) of subsection (e), of section 521.
				Any
			 provision of the Internal Revenue Code of 1986 amended by such provisions are
			 amended to read as such provisions would read if such sections had never been
			 enacted.(b)Sunset not to
			 apply
				(1)Subsection (a) of
			 section 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 is
			 amended by striking this Act and all that follows and inserting
			 this Act (other than title V) shall not apply to taxable, plan, or
			 limitation years beginning after December 31, 2010..
				(2)Subsection (b) of
			 such section 901 is amended by striking , estates, gifts, and
			 transfers.
				3.Modification of rates
			 and maintenance of unified credit against the estate tax
			(a)Modification of
			 rates
				(1)In
			 generalThe table in paragraph (1) of section 2001(c) of the
			 Internal Revenue Code of 1986 is amended by striking the last 6 rows and
			 inserting the following:
					
						
							
								
									Over $750,000 but not over
						$3,500,000$248,300 plus 39 percent of the excess of such amount over
						$750,000
									
									Over $3,500,000 but not over
						$10,000,000 $1,320,800 plus 45 percent of the excess of such amount over
						$3,500,000
									
									Over $10,000,000 but not over
						$50,000,000$4,245,800 plus 50 percent of the excess of such amount over
						$10,000,000
									
									Over $50,000,000$24,245,800 plus 55
						percent of the excess of such amount over $50,000,000
									
								
							
						.
				(2)Surtax on
			 wealthy estatesParagraph (2) of section 2011(c) of such Code is
			 amended to read as follows:
					
						(2)Surtax on
				estates over $500,000,000Notwithstanding paragraph (1), if the
				amount with respect to which the tentative tax to be computed is over
				$500,000,000, the rate of tax otherwise in effect under this subsection with
				respect to the amount in excess of $500,000,000 shall be increased by 10
				percent.
						.
				(b)Maintenance of
			 unified creditThe table in
			 subsection (c) of section 2010 of the Internal Revenue Code of 1986 (relating
			 to applicable credit amount) is amended by inserting and
			 thereafter after 2009.
			(c)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying, and gifts made, after December 31, 2009.
			4.Modification of
			 rules for value of certain farm, etc., real property
			(a)In
			 generalParagraph (2) of section 2032A(a) of the Internal Revenue
			 Code of 1986 is amended by striking $750,000 and inserting
			 $3,000,000.
			(b)Inflation
			 adjustmentParagraph (3) of section 2032A(a) of such Code is
			 amended—
				(1)by striking
			 1998 and inserting 2009,
				(2)by striking
			 $750,000 and inserting $3,000,000 in subparagraph
			 (A), and
				(3)by striking
			 calendar year 1997 and inserting calendar year
			 2008 in subparagraph (B).
				(c)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying, and gifts made, after December 31, 2009.
			5.Modification of
			 estate tax rules with respect to land subject to conservation
			 easements
			(a)Modification of
			 exclusion limitationThe table in paragraph (3) of section
			 2031(c) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 or thereafter in the last row and inserting through
			 2009, and
				(2)by adding at the
			 end the following row:
					
						
							
								
									2010 and thereafter$2,000,000
									
								
							
						.
				(b)Modification of
			 applicable percentageParagraph (2) of section 2031(c) of the
			 Internal Revenue Code of 1986 is amended by striking 40 percent
			 and inserting 60 percent.
			(c)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying, and gifts made, after December 31, 2009.
			6.Consistent basis
			 reporting between estate and person acquiring property from decedent
			(a)Information
			 reporting
				(1)In
			 generalSubpart A of part III of subchapter A of chapter 61 of
			 the Internal Revenue Code of 1986 is amended by inserting after section 6034A
			 the following new section:
					
						6035.Basis
				information to persons acquiring property from decedent or by gift
							(a)Information with
				respect to property acquired from decedents
								(1)In
				generalThe executor of any estate required to file a return
				under section 6018(a) shall, on or before the date on which such return was
				required to be filed, furnish to the Secretary and to each person acquiring
				property from the decedent a statement identifying—
									(A)the value of such
				property,
									(B)in the case of any
				property to which the exclusion under section 2031(c) applies or to which
				section 1014(e) applies, the adjusted basis of such property in the hands of
				the decedent,
									(C)in the case of any
				property which consists of stock in a DISC or former DISC (as defined in
				section 992(a)), the basis of the decedent in such stock reduced by the amount
				(if any) which would have been included in gross income under section 995(c) as
				a dividend if the decedent had lived and sold the stock at its fair market
				value on the estate tax valuation date (determined under the rules of section
				1014(d)), and
									(D)such other
				information with respect to such property as the Secretary may
				prescribe.
									(2)ValueFor
				purposes of this subsection, the value of any property shall be determined
				under the rules of section 1014(a).
								(b)Information with
				respect to property acquired by giftThe person who makes a
				transfer by gift and who is required to file a return under section 6019(a)
				shall, on or before the date on which such return is required to be filed,
				furnish to the Secretary and to each person acquiring property though such
				transfer a statement identifying—
								(1)the adjusted basis
				of such property,
								(2)the fair market
				value of such property at the time of the transfer,
								(3)in the case of a
				transfer in trust, the amount of the gain or loss recognized by the grantor on
				such transfer,
								(4)the amount, if
				any, of gift tax paid by the transferor, and
								(5)such other
				information with respect to such property as the Secretary may
				prescribe.
								(c)RegulationsThe
				Secretary shall prescribe such regulations as necessary to carry out this
				section, including regulations relating to—
								(1)the application of
				this section to situations in which no estate tax return is required to be
				filed or in which gifts are excluded from gift tax under section 2503,
								(2)situations in
				which the surviving joint tenant or other recipient may have better information
				than the executor, and
								(3)the timing of the
				required reporting in the event of adjustments to the reported value subsequent
				to the filing of an estate or gift tax
				return.
								.
				(2)Penalty for
			 failure to file
					(A)ReturnSubparagraph
			 (B) of section 6724(d)(1) of the Internal Revenue Code of 1986 is amended by
			 striking or at the end of clause (xxiv), by striking
			 and at the end of clause (xxv) and inserting or,
			 and by adding at the end the following new clause:
						
							(xxvi)section 6035
				(relating to returns relating to basis information to persons acquiring
				property from decedent),
				and
							.
					(B)StatementSubparagraph
			 (A) of section 6724(d)(2)(A) of such Code is amended by inserting
			 6035, after 6034A,.
					(3)Clerical
			 amendmentThe table of sections for subpart A of part III of
			 subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 6034A the following new
			 item:
					
						
							Sec. 6035. Basis information to persons acquiring property from
				decedent or by
				gift.
						
						.
				(b)Consistent use
			 of basis
				(1)Property
			 acquired from a descendantSection 1014 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(f)Basis must be
				consistent with information reportsExcept as provided by the
				Secretary in regulations, in any case in which the executor of the estate was
				required to make a return under section 6035, the basis of the property in the
				hands of the person acquiring such property shall be calculated using the
				information reported to such person under section
				6035(a).
						.
				(2)Property
			 acquired by gifts and transfers in trustSection 1015 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(f)Basis must be
				consistent with information reportsExcept as provided by the
				Secretary in regulations, in any case in which the transferor was required to
				make a return under section 6035, the basis of the property in the hands of the
				person acquiring such property shall be calculated using the information
				reported to such person under section
				6035(b).
						.
				(c)Penalty for
			 inconsistent reporting
				(1)In
			 generalSubsection (b) of section 6662 of the Internal Revenue
			 Code of 1986 is amended by inserting after paragraph (7) the following new
			 paragraph:
					
						(8)Any inconsistent
				estate or gift basis
				reporting.
						.
				(2)Inconsistent
			 basis reportingSection 6662 of such Code is amended by adding at
			 the end the following new subsection:
					
						(k)Inconsistent
				estate or gift basis reportingFor purposes of this section, the
				term inconsistent estate or gift basis reporting means the portion
				of the understatement which is attributable to the failure by the taxpayer to
				use the information reported to such taxpayer under section 6035 in calculating
				the basis of any property acquired from a decedent or by gift or transfer in
				trust.
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to transfers
			 for which returns are filed after the date of the enactment of this Act.
			7.Valuation rules
			 for certain transfers of nonbusiness assets; limitation on minority
			 discounts
			(a)In
			 generalSection 2031 of the Internal Revenue Code of 1986
			 (relating to definition of gross estate) is amended by redesignating subsection
			 (d) as subsection (f) and by inserting after subsection (c) the following new
			 subsections:
				
					(d)Valuation rules
				for certain transfers of nonbusiness assetsFor purposes of this
				chapter and chapter 12—
						(1)In
				generalIn the case of the transfer of any interest in an entity
				other than an interest which is actively traded (within the meaning of section
				1092)—
							(A)the value of any
				nonbusiness assets held by the entity with respect to such interest shall be
				determined as if the transferor had transferred such assets directly to the
				transferee (and no valuation discount shall be allowed with respect to such
				nonbusiness assets), and
							(B)such nonbusiness
				assets shall not be taken into account in determining the value of the interest
				in the entity.
							(2)Nonbusiness
				assetsFor purposes of this subsection—
							(A)In
				generalThe term nonbusiness asset means any asset
				which is not used in the active conduct of 1 or more trades or
				businesses.
							(B)Exception for
				certain passive assetsExcept as provided in subparagraph (C), a
				passive asset shall not be treated for purposes of subparagraph (A) as used in
				the active conduct of a trade or business unless—
								(i)the asset is
				property described in paragraph (1) or (4) of section 1221(a) or is a hedge
				with respect to such property, or
								(ii)the asset is real
				property used in the active conduct of 1 or more real property trades or
				businesses (within the meaning of section 469(c)(7)(C)) in which the transferor
				materially participates and with respect to which the transferor meets the
				requirements of section 469(c)(7)(B)(ii).
								For
				purposes of clause (ii), material participation shall be determined under the
				rules of section 469(h), except that section 469(h)(3) shall be applied without
				regard to the limitation to farming activity.(C)Exception for
				working capitalAny asset (including a passive asset) which is
				held as a part of the reasonably required working capital needs of a trade or
				business shall be treated as used in the active conduct of a trade or
				business.
							(3)Passive
				assetFor purposes of this subsection, the term passive
				asset means any—
							(A)cash or cash
				equivalents,
							(B)except to the
				extent provided by the Secretary, stock in a corporation or any other equity,
				profits, or capital interest in any entity,
							(C)evidence of
				indebtedness, option, forward or futures contract, notional principal contract,
				or derivative,
							(D)asset described in
				clause (iii), (iv), or (v) of section 351(e)(1)(B),
							(E)annuity,
							(F)real property used
				in 1 or more real property trades or businesses (as defined in section
				469(c)(7)(C)),
							(G)asset (other than
				a patent, trademark, or copyright) which produces royalty income,
							(H)commodity,
							(I)collectible
				(within the meaning of section 401(m)), or
							(J)any other asset
				specified in regulations prescribed by the Secretary.
							(4)Look-thru
				rules
							(A)In
				generalIf a nonbusiness asset of an entity consists of a
				10-percent interest in any other entity, this subsection shall be applied by
				disregarding the 10-percent interest and by treating the entity as holding
				directly its ratable share of the assets of the other entity. This subparagraph
				shall be applied successively to any 10-percent interest of such other entity
				in any other entity.
							(B)10-percent
				interestThe term 10-percent interest means—
								(i)in
				the case of an interest in a corporation, ownership of at least 10 percent (by
				vote or value) of the stock in such corporation,
								(ii)in the case of an
				interest in a partnership, ownership of at least 10 percent of the capital or
				profits interest in the partnership, and
								(iii)in any other
				case, ownership of at least 10 percent of the beneficial interests in the
				entity.
								(5)Coordination
				with subsection (b)Subsection
				(b) shall apply after the application of this subsection.
						(e)Limitation on
				minority discountsFor purposes of this chapter and chapter 12,
				in the case of the transfer of any interest in an entity other than an interest
				which is actively traded (within the meaning of section 1092), no discount
				shall be allowed by reason of the fact that the transferee does not have
				control of such entity if the transferee and members of the family (as defined
				in section 2032A(e)(2)) of the transferee have control of such
				entity.
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to transfers
			 after the date of the enactment of this Act.
			8.Required minimum
			 10-year term, etc., for grantor retained annuity trusts
			(a)In
			 generalSubsection (b) of
			 section 2702 of the Internal Revenue Code of 1986 is amended—
				(1)by redesignating
			 paragraphs (1), (2) and (3) as subparagraphs (A), (B), and (C), respectively,
			 and by moving such subparagraphs (as so redesignated) 2 ems to the
			 right;
				(2)by striking
			 For purposes of and inserting the following:
					
						(1)In
				generalFor purposes
				of
						; 
				(3)by striking
			 paragraph (1) or (2) in paragraph (1)(C) (as so redesignated)
			 and inserting subparagraph (A) or (B); and
				(4)by adding at the
			 end the following new paragraph:
					
						(2)Additional
				requirements with respect to grantor retained annuitiesFor
				purposes of subsection (a), in the case of an interest described in paragraph
				(1)(A) (determined without regard to this paragraph) which is retained by the
				transferor, such interest shall be treated as described in such paragraph only
				if—
							(A)the right to
				receive the fixed amounts referred to in such paragraph is for a term of not
				less than 10 years,
							(B)such fixed
				amounts, when determined on an annual basis, do not decrease relative to any
				prior year during the first 10 years of the term referred to in subparagraph
				(A), and
							(C)the remainder
				interest has a value greater than zero determined as of the time of the
				transfer.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to transfers
			 made after the date of the enactment of this Act.
			
